Citation Nr: 0112507	
Decision Date: 05/02/01    Archive Date: 05/09/01	

DOCKET NO.  00-07 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
April 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO), which granted the veteran's claim of 
service connection for PTSD and rated this disorder as 50 
percent disabling.  



FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected PTSD does not produce 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7 and Part 4, Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Boston Regional Office granted service connection for 
PTSD rated 50 percent disabling in October 1999, effective 
from March 1999.  This grant of service connection was based 
on a post service diagnosis of this disorder on VA 
examination in August 1999 and evidence on file establishing 
that the veteran was engaged in combat while serving in 
Korea.  

Information on file shows that while on active duty the 
veteran sustained multiple traumatic injuries including 
injury to his eyes resulting in blindness as a result of 
penetrating shell fragment wounds.  Following his service 
discharge he worked for approximately 10 years developing 
X-rays and then went to school to become a social worker.  He 
currently works in that capacity at a hospital.

On his VA examination in August 1999 the veteran was noted to 
be generally in very good health and not on any medication 
aside from some anti-inflammatories which he reportedly takes 
over the counter for chronic pain.  It was reported that he 
is an exceptionally busy person who has worked at the 
hospital full time for the last 13 years as a social worker.  
In fact, it was noted that his tendency to work all the time 
was identified as his primary coping strategy for dealing 
with the symptoms of his PTSD.  The veteran stated that since 
his injury in Korea he has been anxious and working hard not 
to appear anxious.  The veteran said that he is very close to 
his wife and children although there are a lot of explosive 
incidents that occur in their relationships.  He added that 
both of his male children believe that their relationship 
with him is very distant.  The veteran also reported 
occasional disruptions in his work performance resulting from 
anger with his supervisors.  He described his primary 
subjective complaints as repeated intrusive thoughts of his 
time in Korea.  

On objective interview the veteran was noted to have 
recurrent and intrusive recollections of events in Korea, 
distressing dreams, and persistent avoidance of stimuli 
associated with his trauma.  It was noted that the veteran 
works all the time and on the weekend digs for clams and does 
woodworking.  The veteran was reported to work in the area of 
trauma and to work hard to stay in touch with other veterans.  
The veteran stated that he has absolutely no trust for 
regular people although he does feel that he trusts his 
children and his wife.  The veteran stated that he only 
sleeps about three hours per night, has a very short fuse, 
and is verbally likely to act out.  He also engages in a lot 
of hypervigilant activity such as rechecking the locks on the 
doors.  The veteran described olfactory hallucinations and 
said that he has occasionally moderate inappropriate behavior 
in that he can be pretty abrasive.  He denied suicidal and 
homicidal thoughts and denied any difficulty maintaining 
personal hygiene.  He was oriented to person, place and time.  
He denied any severe memory loss or impairment.  He reported 
having a large number of rituals around prayer, which he said 
interferes with his life, particularly because they draw 
negative commentary from his wife.  The examiner observed 
that the veteran's rate and flow of speech was normal and 
that there were no obscure speech patterns.  The veteran 
reported panic attacks occurring about twice per month but 
said that these attacks do not interfere with his work.  He 
said he also suffers from bouts of blue mood that occur 2 to 
3 times per month and that during these occasions it is very 
hard for him to get anything done.  It was noted that the 
veteran's impulse control was intact although he might 
verbally lash out at people.  It was further noted that the 
veteran was very socially isolated although he is a very 
engaging and charming individual.  The veteran denied any 
problem with drugs, alcohol or gambling.  Chronic and severe 
PTSD was diagnosed.  The veteran's global assessment of 
functioning (GAF) was rated at a 58.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, Section 
3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103(A)).  The Board will thus proceed 
with consideration of this case.  Here we find that VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim that his 
service-connected PTSD is more disabling than currently 
evaluated.  The veteran was provided a VA examination in 
August 1999, which was adequate for the purpose of assessing 
the nature and extent of his psychiatric impairment.  The 
veteran has not identified any treatment records that might 
be pertinent to his claim and the record before the Board 
suggests none.  The Board is cognizant of the fact that the 
RO has not had an opportunity to consider the veteran's case 
in light of the new law.  Because the RO considered this 
claim as one that was well grounded and complied with VA's 
duty to assist, however, the Board concludes that the veteran 
is not prejudiced by the Board's consideration of the 
veteran's claim without remanding the case back to the RO for 
what would amount to a pro forma review.   See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Thus, the Board will 
proceed with its consideration of this appeal.

Disability evaluations are determined by the application of a 
schedule of ratings (Rating Schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Separate disability codes identify 
the various disabilities.  In evaluating the veteran's claim 
for increased evaluation for service-connected PTSD, the 
Board has taken into consideration the most recent medical 
findings in light of the applicable provisions of the rating 
schedule, as well as the history of the disorder.  We have 
additionally noted the veteran's contention that his PTSD is 
more disabling than currently evaluated.  

In Fenderson v. West, 12 Vet. App. 119 (1999) it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
current severity of the disorder.  Rather at the time of the 
initial rating, separate ratings can be assigned for separate 
periods of time based upon the facts found.  Furthermore, 
regulations provide that when there is a question of which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 of VA's Schedule for Rating Disabilities (Rating 
Schedule).  Under this diagnostic code a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability in productivity due to such symptoms 
as:  Flattened affect; circumstantial, circumlocutory, or 
stereotype speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and ineffectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted when there 
is total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
Part 4, Diagnostic Code 9411.

When evaluating a mental disorder the rating agency shall 
consider the frequency, severity and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of level of 
disability at the moment of the examination.  When evaluating 
the level of disability for the mental disorder, the rating 
agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2000).  

The veteran was assigned a GAF score of 58 on VA examination 
in August 1999.  The GAF scale considers psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health illness.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV) 46-47 (1994).  A GAF score of 51 
to 60 indicates that the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 indicates the examinee 
has serious symptoms or a serious impairment of social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  

The Board finds after considering the GAF score in light of 
the entire evidence of record, that the veteran's current 50 
percent evaluation is adequate for the level of disability 
attributable to his service-connected PTSD.  Here the medical 
evidence of record is indicative of occupational and social 
impairment with no more than reduced reliability in 
productivity.  It is not shown that the veteran has suicidal 
ideation, illogical, obscure, or irrelevant speech, impaired 
impulse control, spatial disorientation and/or neglect of 
personal appearance and hygiene.  While the veteran exhibits 
some difficulty in adjusting to stressful situations and 
experiences occasional bouts of depression as well as some 
obsessional rituals related to prayer, these are not so 
severe as to approximate more nearly the criteria for a 70 
percent rating.  Further, while the veteran relates 
difficulty at times interacting with family members and being 
socially isolated, he does not demonstrate either 
occupational or socially an inability to establish and 
maintain effective relationships.  

Here, the record shows that the veteran has not required 
hospitalization and/or outpatient treatment for his PTSD.  He 
has a history of stable employment and has, in fact, 
maintained full-time employment for a number of years.  His 
employment is not demonstrated to have involved any 
disciplinary issues or significant conflicts and the veteran 
has been described by his VA examiner as an engaging 
individual.  He furthermore enjoys a stable marital 
relationship. While he reports problems with social isolation 
it is apparent from his work history that he has made 
adequate adjustments to any vocational and/or social 
impairment produced by his service-connected PTSD.

We are aware that on VA examination in August 1999 the 
veteran expressed feelings of occasional anger towards his 
supervisors and bouts of depression, which he described as 
blue moods.  While these feelings and behavior no doubt 
influence the veteran's overall occupational and social 
adaptability it is noteworthy that he has not received any 
medication for his PTSD nor taken any significant absences 
from his employment related thereto.  In sum, we find that 
impairment in functioning such as to warrant an increased 
evaluation in excess of the 50 percent currently assigned for 
his PTSD is not demonstrated by the clinical record in its 
entirety.  Consequently, the veteran's appeal must be denied.

In reaching this decision the Board has considered whether 
the veteran is entitled to a staged rating for his service-
connected PTSD as prescribed by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  The veteran's service-
connected PTSD appears to have been relatively stable since 
the date of claim and a staged rating is not indicated.  The 
Board has also considered the doctrine of granting the 
benefit of the doubt to the veteran but does not find that 
the evidence is approximately balanced such as to warrant its 
application.


ORDER

A higher initial evaluation for PTSD is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

